Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed May 18, 2020.            .
Allowable Subject Matter

Claims 1 – 4 and 6 – 20 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach generating a corresponding single instruction set for each subset of said plurality of subsets of business rules, wherein said corresponding single instruction set comprises a single command designed to update the respective subset of attributes of the corresponding common object upon being issued to said database system, wherein the respective subset of attributes are specified by the corresponding subset of business rules for which the single instruction set is generated, wherein said generating generates a first instruction set for said first subset of business rules including said first business rule and said second business rule, said first instruction set being generated as a single instruction set in view of said first business rule and said second business rule specifying update of different attributes of the same first business object, said first instruction set designed to update said first attribute and said second attribute of said first business object; and executing concurrently in a server system, the instruction sets generated for said plurality of subsets of business rules contained in the bucket to cause corresponding commands to be issued to said database system, wherein execution of said corresponding single instruction set causes update of the attributes of the corresponding common object, wherein said executing of said first instruction set in said server system causes update of said first attribute and said second attribute of said first business object, wherein said receiving, said forming, said determining, and said generating are performed in an administrator system, wherein a fourth business rule and a fifth business rule is deemed to have inter- dependency if the execution of said fifth business rule is required to commence only after completion of execution of said fourth business rule according to said execution order and deemed to not have inter-dependency otherwise, wherein said fourth business rule and said fifth business rule is contained in said plurality of business rules, wherein said forming includes said fourth business rule in a first bucket and said fifth business rule in a second bucket different from said first bucket, wherein said first bucket and said second bucket are contained in said set of buckets, wherein said executing executes instructions sets generated for said first bucket before executing instruction sets generated for said second bucket.

	The following prior art references have been deemed most relevant to the allowed claim(s):
	
The closest prior art Paul V. Morinville (Pat. # US 8,407,258 B2) teaches systems and methods for automating and increasing the efficiency of access to data using inheritance of access rules within an organization based upon the relationship of positions within the organization and the roles associated with the positions. In one embodiment, a role structure is used in conjunction with a hierarchical organization structure to allow access rules to be inherited by some of the positions from other positions based upon the relationship of positions within the organization and the roles associated with the positions. Access rules can be applied across equivalent or similar positions, yet differentiated between distinct portions of the organization and the distinct roles associated with the positions. Consequently, particular access rules are not necessarily inherited by all of the positions subordinate to a particular position with which the rule originates, and are not necessarily inherited by all of the positions that are associated with a particular role.

The closest prior art Arun K. Cupta et al. (Pat. # US 8,499,279 B2) teaches a computer method and apparatus defining Business Classes for modeling business activities comprising the steps of rep­ resenting business activities as the interaction between oneor more Business Classes, and entering into a computer and storing in an electronic format the Business Classes and the relationships existing between the Business Classes.

The arguments presented by the Applicant along with the amendments to the claims and the combination of elements, such as, the claimed subject matter are business rules (defined to update objects stored in a database system) and the eventual output is instruction sets designed for concurrent execution to cause the business objects to be updated. The claimed subject matter provides a specific technique to generate such instruction sets for concurrent execution in a server system to cause update of business objects stored in the database system.  In addition, the technology of the claimed subject matter operates to improve the efficiency in execution of business rules in the form of instruction sets/commands issued to database systems.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/John H. Holly/Primary Examiner, Art Unit 3696